DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 5899211 A) in view of Adams (US 20140238430 A1) and Sumpter et al (US 20150040935 A1).
Regarding claim 1, Brown discloses a ponytail hair extension (abstract), comprising: a base comprising one or more pieces of fabric (webbing 18), including a topmost piece of fabric (top piece of webbing 18); one or more hair wefts (14) sewn to each of the pieces of fabric (Fig. 5, the hair is sewing to webbing 18 using threads 20); and an elastic band having two ends (Fig. 5, 12). Brown further discloses the end of the elastic band (12) are attached with connecting fastener (Fig. 5, 15 metal clasp or clamp) attached to the topmost piece of fabric (webbing 18), but does not explicitly disclose the fastener is a hook on each end of the elastic hair band and a hook attached to the topmost piece of fabric. 
Adams teaches a hair piece made of an elastic bungee cord (Fig. 1, 30) attached to hooks (Fig. 1, 34) with anchors (Fig. 1, 36) attached to the elastic bungee cord (30) so that the attachment portion may have at least one attachment element for securing the hairpiece on a wearer's head. The attachment element may be a hook. The attachment portion may include first and second attachment elements configured to engage one another for securing the hairpiece on a wearer's head (Para. 0010).
It would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the connecting fastener of Brown with the hook attachments as taught by Adams so that the attachment portion may have at least one attachment element for securing the hairpiece on a wearer's head. The attachment element may be a hook. The attachment portion may include first and second attachment elements configured to engage one another for securing the hairpiece on a wearer's head.
Sumpter teaches a ponytail hair extension device attached to strand of hair (40) (Fig. 10), which is made of fabric material (20, para. 0032) and hooks (50) (Fig. 1 & 4) at the topmost of the fabric (20) to provide secure attachment of the ponytail device. Thus, would allow the user to wear the device while practicing outdoor activities and sport without the worries of the device getting loose or being dropped. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination of Brown and Adams device with the hooks at the topmost of the fabric as taught by Sumpter to provide secure attachment of the ponytail device. Thus, would allow user to wear the device while practicing outdoor activities and sport without the worries of the device getting loose or being dropped. 
Regarding claim 2, Brown, Adams, and Sumpter disclose the claimed invention of claim 1. Brown further discloses the pieces of fabric comprising the base are sewn (thread 20) to one another in a layered fashion to provide a layering of the hair wefts sewn to the respective pieces of fabric (See annotated Fig. 7 below, hair weft is sewed to each layer of fabric).

    PNG
    media_image1.png
    855
    273
    media_image1.png
    Greyscale

 Regarding claim 5, Brown, Adams, and Sumpter disclose the claimed invention of claim 1. Brown further discloses a channel into which the elastic band is placed (See annotated Fig. 7 above).  
Regarding claim 6, Brown, Adams, and Sumpter disclose the claimed invention of claim 5. Brown further discloses wherein the channel is formed by folding a portion of one of the pieces of fabric over upon itself (See annotated Fig. 7 above and Fig. 5).  
Regarding claim 8, Brown, Adams, and Sumpter disclose the claimed invention of claim 1. Adams further teaches an anchor (Fig. 1, 36) for each of the hooks at the end of the elastic band. 
Regarding claim 11. Brown, Adams, and Sumpter disclose the claimed invention of claim 2. Brown further discloses a channel into which the elastic band (12) is placed (See annotated Fig. 7 above).  
Regarding claim 12, Brown, Adams, and Sumpter disclose the claimed invention of claim 11. Brown further discloses the channel is formed by folding a portion of one of the pieces of fabric over upon itself (See annotated Fig. 7 above and Fig. 5).  
Regarding claim 14, Brown, Adams, and Sumpter disclose the claimed invention of claim 2. Adams further teaches an anchor (Fig. 1, 36) for each of the hooks at the end of the elastic band. 
Regarding claim 9 and 15, Brown, Adams, and Sumpter disclose the claimed invention of claims 8 and 14, but silent to the anchors are elastic. Adams further teaches the band 30 is made of an elastic material (Para. 0036), and that the hooks can also be can be made of an elastic material (Para. 0041). 
It would have been obvious to one having ordinary skill in the art before the time the invention was made to make the anchors elastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In this instance, it would have been obvious the make the anchors, which connects the elastic hooks (34) to the elastic bungee cord (30), from an elastic material to reduce weight and cost of the device. 
Regarding claims 10 and 16, Brown, Adams, and Sumpter disclose the claimed invention of claims 9 and 14. Adams further teaches the anchors (36) are formed by folding an elastic material upon itself to form a loop into which the hooks can be placed (The examiner notes that the anchor 36 is hollow domed base which is folded in a loop into which the hooks 34 is placed as shown in Fig. 1 and para. 0040).

Claims 7 and 13 are is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 5899211 A), Adams (US 20140238430 A1), Sumpter et al (US 20150040935 A1) as applied to claim 5 and 11 above, and further in view of Anzivino (US 5303724 A).
Regarding claim 7 and 13, The combination of Brown, Adams, and Sumpter disclose the claimed invention of claim 5 and 11, but do not explicitly the channel is formed by adding an additional piece of fabric, wherein the channel is formed by folding over a portion of the additional piece of fabric upon itself.
Anzivino teaches a head cover with hair strands (Fig. 3, 34’) secured to a fabric support (Fig. 3, 38). A channel (Fig. 3, 47) is formed by folding an additional fabric upon itself (Fig. 3, anchor member 44) and attach it to the fabric support (38) to provide a barrette anchorage member comprises a folded over fabric defining a conduit extending along the straight edge of and stitched to the wig support. The conduit receives a spring member of a hair barrette having a base plate to which an ornamental bow is secured and a hair retainer which rotatably latches to the base plate with the spring and anchorage members sandwiched therebetween (Abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the channel of the combination of Brown, Adams, and Sumpter device with the additional fabric folded around itself to create the channel as taught by Anzivino to provide a barrette anchorage member comprises a folded over fabric defining a conduit extending along the straight edge of and stitched to the wig support. The conduit receives a spring member of a hair barrette having a base plate to which an ornamental bow is secured and a hair retainer which rotatably latches to the base plate with the spring and anchorage members sandwiched therebetween.
Response to Arguments
Applicant’s arguments, see 2nd paragraph on page 2, filed 05/19/2022, with respect to the rejection(s) of claim(s) 1-2 and 5-16 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sumpter et al (US 20150040935 A1). Sumpter et al (US 20150040935 A1) teaches the additional hook attached to the topmost of the fabric material. 

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772